                                   1

                                   2                                      UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4                                           SAN JOSE DIVISION

                                   5

                                   6       FAREED SEPEHRY-FARD©,                            Case No. 18-cv-02665-BLF
                                   7                         Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S
                                   8               v.                                       MOTION FOR RECONSIDERATION
                                   9       SANTA CLARA COUNTY COURT, et al.,                [Re: ECF 44]
                                  10                         Defendants.

                                  11

                                  12            Before the Court is Plaintiff’s Motion for Reconsideration of the Court’s Order Granting
Northern District of California
 United States District Court




                                  13   Defendants’ Motion to Dismiss Without Leave to Amend (ECF 42). See ECF 44. Pursuant to

                                  14   Civil Local Rule 7-1(b), the Court finds Plaintiff’s motion suitable for submission without oral

                                  15   argument. For the reasons stated below, Plaintiff’s Motion for Reconsideration (“MFR”) is

                                  16   DENIED.

                                  17       I.   BACKGROUND
                                  18            Plaintiff Fareed Sepehry-Fard© (“Plaintiff”) brought this action against Defendants

                                  19   Superior Court of California, County of Santa Clara (“the Superior Court”), Lisa Herrick

                                  20   (“Herrick”) and Benjamin Rada (“Rada”) (collectively, “the Defendants”), alleging violations of

                                  21   the Freedom of Information Act1 (“FOIA”) and California Public Records Act (“CPRA”). See

                                  22   First Amended Complaint (“FAC”) ¶¶ 20–24, 39–59, ECF 21. The Court found Plaintiff’s claims

                                  23   against the Superior Court and Defendants Herrick and Rada in their official capacities barred

                                  24   under the Eleventh Amendment and that the Ex parte Young doctrine did not apply. See ECF 42

                                  25   at 5–6. The Court also found that Plaintiff failed to state a claim against Defendants Herrick and

                                  26   Rada in their individual capacities upon which relief could be granted because FOIA is

                                  27

                                  28   1
                                           5 U.S.C. § 552.
                                   1   inapplicable to the State or its employees and because Plaintiff’s federal civil rights claims did not

                                   2   plausibly show deprivation of a federal right. See id. at 6. The Court dismissed Plaintiff’s claims

                                   3   with prejudice except as to a claim for violation of CPRA based on state law which was dismissed

                                   4   without prejudice to filing in state court. Id. at 7. The Court entered Judgment accordingly. See

                                   5   ECF 43. In addition, the Court denied Plaintiff’s Motion to Strike Defendant’s Motion to Dismiss

                                   6   (ECF 37) for failure to identify any basis upon which to strike Defendant’s motion. See ECF 42 at

                                   7   3–4.

                                   8          The present motion followed. The Court construes Plaintiff’s Motion for Reconsideration

                                   9   as being filed pursuant to Federal Rule of Civil Procedure 59(e). See MFR at 1 (citing Rule 59(e)

                                  10   and quoting the applicable standard under Rule 59(e)).

                                  11    II.   LEGAL STANDARD
                                  12          A court can, pursuant to Federal Rule of Civil Procedure 59(e), alter or amend a judgment
Northern District of California
 United States District Court




                                  13   upon a showing of one of four grounds: “(1) the motion is necessary to correct manifest errors of

                                  14   law or fact; (2) the moving party presents newly discovered or previously unavailable evidence;

                                  15   (3) the motion is necessary to prevent manifest injustice; or (4) there is an intervening change in

                                  16   controlling law.” Turner v. Burlington N. Santa Fe R.R., 338 F.3d 1058, 1063 (9th Cir. 2003)

                                  17   (internal quotations and citation omitted). A motion brought under Rule 59 is not an opportunity

                                  18   for a party to re-litigate the claims that were before the Court prior to judgment, but is instead an

                                  19   “extraordinary remedy, to be used sparingly in the interests of finality and conservation of judicial

                                  20   resources.” Kona Enterps., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (internal

                                  21   quotation and citation omitted) (“A Rule 59(e) motion may not be used to raise arguments or

                                  22   present evidence for the first time when they could reasonably have been raised earlier in the

                                  23   litigation,” and should not be granted “absent highly unusual circumstances.”).

                                  24   III.   DISCUSSION
                                  25          Plaintiff argues that (1) the Court incorrectly denied Plaintiff’s motion to strike; and (2) the

                                  26   Court made a jurisdictional error in dismissing Plaintiff’s claims. See MFR at 2–4, 9–11. Plaintiff

                                  27   also “demands a grand jury proceeding.” MFR at 8. For the reasons discussed below, Plaintiff’s

                                  28   motion is DENIED.
                                                                                          2
                                   1          Plaintiff’s Motion for Reconsideration is based the argument that the Court incorrectly

                                   2   applied or interpreted the Civil Local Rules, Federal Rules of Civil Procedure, and federal law.

                                   3   However, Plaintiff has identified no “newly discovered or previously unavailable evidence” or

                                   4   “intervening change in controlling law” that would provide a basis for the Court to reconsider its

                                   5   Dismissal Order under Rule 12(b)(1), Rule 12(b)(6), or any other authority relied on by the Court.

                                   6   See Turner, 338 F.3d at 1063. Nor has Plaintiff demonstrated that reconsideration is necessary “to

                                   7   correct manifest errors of law or fact” or “to prevent manifest injustice.” See id. Instead,

                                   8   Plaintiff’s motion is essentially an unallowable attempt to re-litigate the claims before the Court

                                   9   prior to judgment. See Kona, 229 F.3d at 890. Plaintiff also appears to argue that it is improper

                                  10   for the Court to refer to itself as “the Court.” See MFR at 2–3. This argument is not a basis for

                                  11   reconsideration and has no merit.

                                  12          Furthermore, the Court finds that Plaintiff’s arguments could have been raised earlier in
Northern District of California
 United States District Court




                                  13   the litigation, and in any event, do not amount to “highly unusual circumstances” that would

                                  14   warrant reconsideration. See Kona, 229 F.3d at 890. In sum, the Court finds that Plaintiff’s

                                  15   arguments fail to satisfy any of the four factors in Turner, or the “highly unusual circumstances”

                                  16   standard in Kona. Accordingly, Plaintiff’s Motion for Reconsideration at ECF 44 is DENIED.

                                  17   IV.    CONCLUSION
                                  18          For the foregoing reasons, Plaintiff’s Motion for Reconsideration is DENIED. The

                                  19   corresponding hearing set for April 25, 2019, is hereby VACATED.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 7, 2019

                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         3
